             Case 2:21-cv-01070-JAD-VCF Document 11 Filed 09/03/21 Page 1 of 3



     JENNIFER BERGH
 1   Nevada Bar No. 14480
     QUILLING SELANDER LOWNDS
 2
     WINSLETT & MOSER, P.C.
 3   6900 N Dallas Parkway, Suite 800
     Plano, TX 75024
 4   (214) 560-5460
     (214) 871-2111 Fax
 5   jbergh@qslwm.com
 6   Counsel for Trans Union LLC
     **Designated Attorney for Personal Service**
 7
     Kurt Bonds, Esq.
 8   Nevada Bar No.: 6228
     6605 Grand Montecito Parkway, Suite 200
 9   Las Vegas, Nevada 89149
10
                               IN THE UNITED STATES DISTRICT COURT
11
                                      FOR THE DISTRICT OF NEVADA
12
      STEPHEN PICCOLO, JR.,                                 Case No. 2:21-cv-01070-JAD-VCF
13                              Plaintiff,
                                                           JOINT MOTION AND ORDER
14    v.                                                   EXTENDING DEFENDANT TRANS
      TRANS UNION, LLC, and BARCLAYS                       UNION LLC’S TIME TO FILE AN
15                                                         ANSWER OR OTHERWISE RESPOND
      BANK DELAWARE,
16                                                         TO PLAINTIFF’S COMPLAINT
                                Defendants.
                                                            (SECOND REQUEST)
17

18               Plaintiff Stephen Piccolo, Jr. (“Plaintiff”) and Defendant Trans Union LLC (“Trans
19   Union”), by and through their respective counsel, file this Joint Motion Extending Defendant
20   Trans Union’s Time to File an Answer or Otherwise Respond to Plaintiff’s Complaint.
21               On June 7, 2021, Plaintiff filed his Complaint. The current deadline for Trans Union to
22   answer or otherwise respond to Plaintiff’s Complaint is September 3, 2021. Trans Union’s
23   counsel will need additional time to review the documents and respond to the allegations in
24   Plaintiff’s Complaint. This Joint Motion is made in good faith and not for the purposes of delay.
25               Plaintiff has agreed to extend the deadline in which Trans Union has to answer or
26   otherwise respond to Plaintiff’s Complaint up to and including September 17, 2021. This is the
27   second motion for extension of time for Trans Union to respond to Plaintiff’s Complaint.
28

                                                                                                     1
     5164274.1
             Case 2:21-cv-01070-JAD-VCF Document 11
                                                 10 Filed 09/03/21 Page 2 of 3




 1   Dated this 3rd day of September 2021.
                                                 QUILLING SELANDER LOWNDS
 2                                               WINSLETT & MOSER, P.C.
 3                                               /s/ Jennifer Bergh
                                                 JENNIFER BERGH
 4
                                                 Nevada Bar No. 14480
 5                                               2001 Bryan Street, Suite 1800
                                                 Dallas, TX 75201
 6                                               (214) 871-2100
                                                 (214) 871-2111 Fax
 7                                               jbergh@qslwm.com
                                                 Counsel for Trans Union LLC
 8

 9                                               KIND LAW

10
                                                 /s/ Michael Kind
11                                               MICHAEL KIND
12                                               Nevada Bar No. 13903
                                                 8860 S. Maryland Parkway, Suite 106
13                                               Las Vegas, NV 89123
                                                 (702) 337-2322
14                                               (702) 329-5881 Fax
                                                 mk@kindlaw.com
15
                                                 Counsel for Plaintiff
16

17

18                                               ORDER

19               The Joint Motion for Extension of Time for Trans Union LLC to file an answer or

20   otherwise respond to Plaintiff’s Complaint is so ORDERED AND ADJUDGED.

21
                               September
                 3rd day of ______________________
22   Dated this ____                               2021.

23

24
                                           UNITED STATES MAGISTRATE JUDGE
25

26

27

28

                                                                                              2
     5164274.1
             Case 2:21-cv-01070-JAD-VCF Document 10
                                                 11 Filed 09/03/21 Page 3 of 3




 1                                      CERTIFICATE OF SERVICE

 2               I hereby certify that on the 3rd day of September 2021, I electronically filed JOINT

 3   MOTION AND ORDER EXTENDING DEFENDANT TRANS UNION LLC’S TIME TO
     FILE AN ANSWER OR OTHERWISE RESPOND TO PLAINTIFF’S COMPLAINT with
 4
     the Clerk of the Court using the CM/ECF system which will then send a notification of such to
 5
     the following counsel of record:
 6
      Michael Kind                                      J. Christopher Jorgensen
 7    mk@kindlaw.com                                    cjorgensen@lewisroca.com
      Kind Law                                          Matthew Ryan Tsai
 8    8860 S. Maryland Parkway, Suite 106               mtsai@lrrc.com
 9    Las Vegas, NV 89123                               Lewis Rocha Rothgerber Christie LLP
      (702) 337-2322                                    3993 Howard Hughes Parkway, Suite 600
10    (702) 329-5881 Fax                                Las Vegas, NV 89169
      and                                               (702) 949-8200
11    George Haines                                     (702) 949) 8398 Fax
      ghaines@freedomlegalteam.com                      Counsel for Barclays Bank Delaware
12    Gerardo Avalos
13    gavalos@freedomlegalteam.com
      Freedom Law Firm
14    8985 S. Eastern Avenue, Suite 350
      Las Vegas, NV 89123
15    (702) 880-5554
      (702) 385-5518 Fax
16    Counsel for Plaintiff
17

18
                                               /s/ Jennifer Bergh
19                                             JENNIFER BERGH
20

21

22

23

24

25

26

27

28

                                                                                                  3
     5164274.1
